446 F.2d 642
William E. GODWIN, Plaintiff-Appellant,v.Curtis PHELPS and the City of Okeechobee, Florida, Defendants-Appellees.
No. 71-1670 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 17, 1971.

Appeal from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Judge.
F. Malcolm Cunningham, Cunningham & Cunningham, West Palm Beach, Fla., for plaintiff-appellant.
J. Edward Curren, Okeechobee, Fla., Carlton, Brennan & McAliley, John T. Brennan, Fort Pierce, Fla., for defendants-appellees.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises Inc., v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966